DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-11 in the reply filed on 11/28/2022 is acknowledged. Claims 1-7 and 12-18 are cancelled in response to the restriction requirement. 
	Claim status
The examiner acknowledged the amendment made to the claims on 11/28/2022.
Claims 8-11 and 19-27 are pending in the application. Claim 8 is currently amended. Claims 1-7 and 12-18 are cancelled in response to the restriction requirement. Claims 19-27 are newly presented. Claims 8-11 and 19-27 are hereby examined on the merits.
Claim Objections
Claim 27 is objected to because of the following informalities:  “lactobacillus” should be in italic format. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 8-11 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmadi, “New Prebiotics to Ameliorate High-Fat Diet-Induced Obesity and Diabetes via Modulation of Microbiome-Gut-Brain Axis”, Diabetes, 2018, July, 67 (Supplement 1) (Abstract relied upon for rejection, hereinafter “Ahmadi”).
Regarding claims 8-11 and 20-21, Ahmadi teaches a method of improving gut health (e.g., enhancing GI motility and modulating microbiome-gut-brain axis) in mice and human subjects in need thereof, comprising administering to the subject an effective amount of a prebiotic composition comprising polysaccharides isolated from sago or acorn, wherein said administering is by enteral (oral) administration (e.g., feeding) (Abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmadi as applied to claim 8 above, and further in view of Ritter US Patent Application Publication No. 2017/0216328 (hereinafter “Ritter”).
Regarding claim 19, Ahmadi teaches what has been recited above but is silent regarding the prebiotic composition is provided in a tablet or capsule. 
In the same field of endeavor, Ritter teaches a method of improving GI health of a subject comprising administering an effective amount of a prebiotic (e.g., galactooligosaccharide) composition in the form of a powder, a tablet, a capsule, or a liquid (0018; 0022; 0197).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ahmadi by providing the prebiotic composition comprising polysaccharides isolated from sago or acorn in the form of a tablet or a capsule, for the reason that prior art has recognized that a prebiotic in either form is suitable for consumption. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so because prior art has established that a prebiotic in either tablet or capsule form is suitable for consumption.
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmadi as applied to claim 8 above, further in view of Mercenier US Patent Application Publication 2013/0287874 (hereinafter referred to as Mercenier).
Regarding claims 22-25, Ahmadi teaches what has been recited above but is silent regarding the prebiotic composition is provided in a nutritionally acceptable carrier such as a food product as recited in claims 24-25. 
Mercenier teaches a spoonable yogurt comprising probiotic and prebiotic, and further teaches that when probiotic are administered with a prebiotics in symbiotic formulations which may even have enhanced health benefits (0001-0002; 0021-0023). 
Both Ahmadi and Mercenier are directed to prebiotics. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ahmadi by combining the prebiotic composition comprising polysaccharide isolated from sago or acorn with a probiotic source such as yogurt, for the reason that prior art has established that it is suitable for combining a probiotic (e.g., yogurt) with a prebiotic, and that the two in combination has enhanced health benefits. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because prior art has recognized that it is suitable and beneficial to combine a probiotic with a prebiotic.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmadi as modified by Mercenier as applied to claim 23 above, and further in view of Martinez-Villaluenga ES2331827 A1 (English abstract relied upon for rejection, hereinafter “Martinez-Villaluenga”).
Regarding claim 26, Ahmadi as modified by Mercenier teaches a composition comprising probiotic (e.g., yogurt) and a prebiotic (e.g., polysaccharides isolated from sago), but is silent regarding the amount of polysaccharides isolated from sago in the yogurt. However, where prior art has established that consumption of a prebiotic composition comprising polysaccharides isolated from sago could enhance GI motility and modulate microbiome-gut-brain axis, consumption of a probiotic is known to be able to help to maintain a healthy community of microorganisms, and consumption of the combination a prebiotic and a probiotic has a symbiotic and enhanced health effect, a skilled artisan would have been motivated to manipulate the amount of the prebiotic and/or the amount of the probiotic (e.g., yogurt) in the composition such that both prebiotic and probiotic could deliver their promised health benefits, and that the two could deliver a symbiotic and enhanced health effects. As such, the amount of polysaccharides isolated from sago as recited in claim 26 is merely an obvious variant of the prior art.
Further, Martinez-Villaluenga teaches a yogurt product comprising 1.5-3% w/v a prebiotic (Abstract). Both Ahmadi and Martinez-Villaluenga are directed to prebiotic products, and where Mercenier teaches a yogurt comprising a prebiotic, Martinez-Villaluenga further advises the suitable amount of prebiotic in the yogurt.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ahmadi as modified by Mercenier by including 1.5-3% prebiotic in the yogurt, for the reason that prior art has established that it is suitable to include 1.5-3% prebiotic in a yogurt product. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so because prior art has established that it is suitable to include the aforementioned amount of prebiotic in a yogurt product.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmadi as modified by Mercenier and Martinez-Villaluenga as applied to claim 26 above, and further in view of Marshall US Patent Application Publication No. 2006/0147465 (hereinafter “Marshall”).
Regarding claim 27, Ahmadi as modified by Mercenier and Martinez-Villaluenga teaches what is recited above. Further, Mercenier teaches that consistency and shelf stability of the yogurt could be improved by adding 0.3-0.5% w/w a stabilizer such as pectin (0001; 0018).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ahmadi in view of Mercenier and Martinez-Villaluenga by adding 0.3-0.5% w/w pectin to the yogurt so as to improve the consistency and shelf stability of the yogurt. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so because prior art has established that adding about 0.3-0.5% w/w pectin to the yogurt could improve the consistency and shelf stability of the yogurt. 
The amount of pectin as disclosed by Mercenier is very close to the amount of as recited in the claim (yogurt is known to have a density that is slightly above that of water, therefore, about 0.3% w/w as disclosed by Mercenier is very close to 0.25% w/v as claimed) that one skilled in the art would have expected them to have the same properties, given that both prior art and the claimed invention are directed to a yogurt comprising pectin. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 
Modified Ahmadi is silent regarding the amount of lactobacillus strains in the yogurt. 
Marshal teaches that it is suitable for a yogurt to contain as much as 109 cfu/ml lactobacilli (0164).
Both Ahmadi and Marshal deal with substances that could improve gut health, and where Mercenier and Martinez-Villaluenga teach yogurt, Marshall advises the suitable amount of lactobacillus in the yogurt. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ahmadi in view of Mercenier and Martinez-Villaluenga by including 109 cfu/ml lactobacilli through modulating fermentation conditions and/or supplementation, for the reason that prior art has established that a yogurt should have 109 cfu/ml lactobacilli. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because prior art has established that it is suitable to have 109 cfu/ml lactobacilli in a yogurt product.
Claims 8-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Topping, “Resistant starch as a prebiotic and synbiotic: state of the art”, Proceedings of the Nutrition Society, 2003, 62, pages 171-176 (hereinafter “Topping”) in view of Arshad, “Resistant starch evaluation and in vitro fermentation of lemantak (native sago starch), for prebiotic assessment”, International Food Research Journal, 2018, 25(3), pages 951-957 (hereinafter “Arshad”).
Regarding claims 8-11 and 20,  Topping teaches that resistant starch (RS), as a high-amylose starch, is a prebiotic and synbiotic, and consumption of RS by a subject such as human and animal (e.g., pig) could promote colonization, and assist in recovery from infectious diarrhea (Abstract; page 173, “Resistant starch as a prebiotics and synbiotic” to page 174, “Resistant starch and the colonic microflora”; page 175, “Conclusion”). 
The promotion of colonization, and assistance in recovery from infectious diarrhea in human or pig subject is interpreted to read on “improving gut health in a mammalian subject in need thereof”.
Topping is silent regarding the RS is isolated from sago or acorn.
Arshad teaches that sago contains high amount of RS (e.g., 62.61%), and an in vitro fermentation study has shown that the RS isolated from sago has great potential for use as a prebiotic (Abstract; page 952, “starch extraction” and “Preparation of retrograded starch”; page 955, “Conclusion”).
Both Topping and Arshad are directed to RSs for prebiotic application. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Topping by using RS isolated from sago as prebiotic for a subject to consume for the benefit of promoting colonization, and assisting in recovery from infectious diarrhea in the subject. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so because prior art has established that RS in general is a prebiotic, and that RS isolated from sago has great potential for use as a prebiotic.
RS isolated from sago as disclosed by Arshad reads on “polysaccharides isolated from sago”.
Further, where prior art teaches that RS could promote colonization, and assist in recovery from infectious diarrhea, a skilled artisan would have been motivated to apply an amount of sago RS that is sufficient and effective in achieving the aforementioned health benefits.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Topping as modified by Arshad as applied to claim 8 above, and further in view of Ritter US Patent Application Publication No. 2017/0216328 (hereinafter “Ritter”).
Regarding claim 19, Topping as modified by Arshad teaches what has been recited above but is silent regarding the prebiotic is provided in a tablet or capsule. 
In the same field of endeavor, Ritter teaches a method of improving GI health of a subject comprising administering an effective amount of a prebiotic (e.g., galactooligosaccharide) composition in the form of a powder, a tablet, a capsule, or a liquid (0018; 0022; 0197).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Topping by providing the RS prebiotic in the form of a tablet or a capsule, for the reason that prior art has recognized that a prebiotic in either form is suitable for consumption. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so because prior art has established that a prebiotic in either tablet or capsule form is suitable for consumption.
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Topping as modified by Arshad as applied to claim 8 above, further in view of Mercenier US Patent Application Publication 2013/0287874 (hereinafter “Mercenier”).
Regarding claims 22-25, Topping as modified by Arshad teaches what has been recited above but is silent regarding the prebiotic composition is provided in a nutritionally acceptable carrier such as a food product as recited in claims 24-25. However, Topping teaches that a prebiotic is able to enhance the effectiveness of a probiotic, where a probiotic is known to lower the duration of infectious diarrhea and control infective pathogen (page 172, “Prebiotics as enhancers of probiotic effectiveness”; page 171, right column). 
Further, in the same field of endeavor, Mercenier teaches a spoonable yogurt comprising probiotic and prebiotic, and further teaches that when probiotic are administered with a prebiotics in symbiotic formulations which may even have enhanced health benefits (0001-0002; 0021-0023). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Topping by combining the prebiotic with a probiotic source such as yogurt, for the reason that prior art has established that it is suitable to combine a probiotic (e.g., yogurt) with a prebiotic, and that the latter is able to enhance the effectiveness of the former or the two in combination has enhanced health benefits. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because prior art has recognized that it is suitable and beneficial to combine a probiotic with a prebiotic.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Topping as modified by Arshad and Mercenier as applied to claim 23 above, and further in view of Martinez-Villaluenga ES2331827 A1 (English abstract relied upon for rejection, hereinafter “Martinez-Villaluenga”).
Regarding claim 26, Topping as modified by Arshad and Mercenier teaches a composition comprising probiotic (e.g., yogurt) and a prebiotic (e.g., RS isolated from sago), but is silent regarding the amount of RS isolated from sago in the yogurt. However, where prior art has established that consumption of a prebiotic could assist in recovery from infectious diarrhea, consumption of a probiotic could lower the duration of infectious diarrhea, and consumption of the combination a prebiotic and a probiotic has a synbiotic and enhanced health effect, a skilled artisan would have been motivated to manipulate the amount of RS prebiotic and/or the amount of probiotic (e.g., yogurt) in the composition such that both prebiotic and probiotic could deliver their promised health benefits, and that the two could deliver a synbiotic and enhanced effect. As such, the amount of polysaccharides isolated from sago as recited in the claim is merely an obvious variant of the prior art.
Further, Martinez-Villaluenga teaches a yogurt product comprising 1.5-3% w/v a prebiotic (abstract). Both Topping and Martinez-Villaluenga are directed to probiotic-prebiotic products, and where Mercenier teaches a yogurt comprising a prebiotic, Martinez-Villaluenga further advises the suitable amount of prebiotic in the yogurt.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Topping as modified by Mercenier by including 1.5-3% prebiotic, for the reason that prior art has established that it is suitable to include 1.5-3% prebiotic in a yogurt product. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because prior art has established that it is suitable to add the aforementioned amount of prebiotic to yogurt.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Topping as modified by Arshad, Mercenier and Martinez-Villaluenga as applied to claim 26 above, and further in view of Marshall US Patent Application Publication No. 2006/0147465 (hereinafter referred to as Marshall).
Regarding claim 27, Topping as modified by Arshad, Mercenier and Martinez-Villaluenga teaches what is recited above. Further, Mercenier teaches that consistency and shelf stability of the yogurt could be improved by adding 0.3-0.5% w/w a stabilizer such as pectin to the yogurt (0001;0018).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to add 0.3-0.5% w/w pectin so as to improve the consistency and shelf stability of the yogurt. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because prior art has established that adding about 0.3-0.5% w/w pectin to the yogurt could improve the consistency and shelf stability of the yogurt. 
The amount of pectin as disclosed by Mercenier  is very close to the amount of as recited in the claim (Yogurt is known to have a density that is slightly above that of water, therefore, about 0.3% w/w as disclosed by Mercenier is very close to 0.25% w/v as claimed) that one skilled in the art would have expected them to have the same properties, given that both prior art and the claimed invention are directed to a yogurt comprising pectin. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 
Modified Topping is silent regarding the amount of lactobacillus strains in the yogurt. 
Marshal teaches that it is suitable for a yogurt to contain as much as 109 cfu/ml lactobacilli (0164).
Both Topping and Marshal deal with probiotics, and where Mercenier and Martinez-Villaluenga teach yogurt, Marshall advises the suitable amount of lactobacillus in the yogurt. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Topping in view of Mercenier and Martinez-Villaluenga by including 109 cfu/ml lactobacilli through modulating fermentation conditions and/or supplementation, for the reason that prior art has established that yogurt should have 109 cfu/ml lactobacillus. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because prior art has established that it is suitable to have 109 cfu/ml lactobacilli in a yogurt product.
Claims 8-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson, “Health effects and sources of prebiotic dietary fiber”, Current Developments in Nutrition, 2018, 2(3), pages 1-6 (hereinafter “Carlson”) in view of Tadayoni, “Isolation of bioactive polysaccharide from acorn and evaluation of its functional properties”, International Journal of Biological Macromolecules, 2015, 72, pages 179-184 (hereinafter “Tadayoni”).
Regarding claims 8-10 and 21, Carlson teaches a method of improving gut health (e.g.,  stimulating growth and activity of bacteria in the colon to improve host health) in human subject in need thereof, comprising administering by oral to the subject a prebiotic composition comprising a polysaccharide such as inulin and FOS (abstract; page 2, left column, para. 1-2; page 5 right column, 2nd para.)
Carlson is silent regarding using the polysaccharide isolated from acorn as a prebiotic.
Tadayoni teaches that polysaccharides isolated from acorn are resistance to simulated acidic and enzymatic digestion even more than inulin; the prebiotic study shows signiﬁcant increase in the growth and viability of Lactobacillus plantarum A7 (probiotic); lipid absorption capacity and water holding capacity of polysaccharides isolated from acorn are more than inulin; and polysaccharides isolated from acorn are found to have a high scavenging ability compared to inulin. Therefore, Tadayoni concludes that polysaccharides isolated from acorn could be a useful candidate as a prebiotic structure in food (abstract; page 181, 3.2; page 182-183, 3.3-3.5; page 183-184, “conclusion”)
Both Carlson and Tadayoni are directed to plant polysaccharides for prebiotic use. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Carlson by substituting polysaccharides isolated from acorn for inulin as a prebiotic, for the reason that prior art has recognized polysaccharides isolated from acorn has a comparable prebiotic capability in the in vitro test. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so because prior art has recognized that polysaccharides isolated from acorn are a functional equivalent for intended use.
Further, where prior art teaches that polysaccharides isolated from acorn are a functional equivalent for prebiotic use to inulin, a skilled artisan would have been motivated to apply sufficient and effective amount of them such that they could achieve the health benefits associated with a prebiotic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793